HOUSTON, Justice
(dissenting).
In this action, Gobble-Fite sought no judgment or lien for the price of materials furnished to the Davises prior to the notice given to the Davises on December 1, 1988. That notice specifically provided that Gobble-Fite was “about to furnish [the] contractor certain other materials and supplies for the construction” of a residence and that a lien would be claimed for the purchase price of such materials. This is sufficient to create a full-price lien for the materials to be furnished after the receipt of this notice. Ala.Code 1975, § 35-11-210. The Davises acknowledged receipt of the notice and read it and acknowledged an awareness that Gobble-Fite would be furnishing materials for the construction of their residence. The Davises had two choices: (1) They could accede to the proposed furnishing of materials, in which case Gobble-Fite would be entitled to a full-price lien therefor; or (2) they could notify Gobble-Fite that they would not be responsible for the materials, in which case Gobble-Fite could look only to the contractor to whom the materials were furnished and not to the Davises or to their property for payment for any future materials supplied. The Davises did the former. I would affirm.
Steagall, J., concurs.